UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-1468



FAITH D. BELLAMY,

                                             Plaintiff - Appellant,

          versus

UNIFORMED SERVICES UNIVERSITY OF THE HEALTH
SCIENCES; U.S. DEPARTMENT OF DEFENSE; WILLIAM
PERRY; UNIFORMED SERVICES UNIVERSITY OF THE
HEALTH SCIENCES, Medical School,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-94-3242-JFM, CA-95-1184-JFM, CA-95-2305-JFM)


Submitted:   November 7, 1996           Decided:     November 18, 1996

Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Faith Bellamy, Appellant Pro Se. George Levi Russell III, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying her

motion for reconsideration, under Fed. R. Civ. P. 60(b), of the

order dismissing her employment discrimination action. We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the
district court. Bellamy v. Uniformed Servs. Univ. of the Health
Sciences, Nos. CA-94-3242-JFM; CA-95-1184-JFM; CA-95-2305-JFM (D.

Md. Feb. 28, 1996). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         AFFIRMED




                                2